—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Richmond County (Sangiorgio, J.), entered December 29, 1998, which granted the defendants’ separate motions to vacate the plaintiff’s note of issue.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court granted the defendants’ separate motions to vacate the plaintiff’s note of issue on the ground that discovery was not complete. The sole claim made by the plaintiff on appeal is that the Supreme Court erred in granting the defendants’ motions absent affirmations, pursuant to 22 NYCRR 202.7, attesting to good faith efforts to resolve the issues raised by the motions. We decline to reach this issue which is being raised for the first time on appeal (see, Murray v Palmer, 229 AD2d 377; Shelton v Shelton, 151 AD2d 659). S. Miller, J. P., Thompson, Krausman, Florio and Schmidt, JJ., concur.